DETAILED ACTION
The Office Action is in response to Application No. 16/608,220 filed on October 25, 2019.
Claims 1 – 15 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4 – 11, and 13 – 15  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Novick (WO 2016/200384 Al).

Regarding claim 1, Novick teaches A non-transitory machine-readable storage medium storing instructions that upon execution cause a system to (These methods, functions and other processes may be embodied as machine readable instructions stored on a computer readable medium, which may be : 
determine an object part density relative to a build region in a layer of build material used in an additive manufacturing machine, the object part density based on a relative portion of the build region where an energy absorbing agent is applied (A fusing agent flux amount determination module 112 may determine, based on the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing system, a fusing agent flux amount 114 of the fusing agent 110 sufficient to oversaturate a printing area 116 of the plurality of printing areas 108, for example, by an amount that uses evaporative cooling of the fusing agent 110, to cool the printing area 116 of the plurality of printing areas 108; ¶0030); and
control a thermal characteristic of the build region in the layer of build material based on the determined object part density (a fusing agent flux amount determination module may generate a fluid flux map of fluid flux needed per unit area of an object to be produced by a three dimensional printing system to produce relatively constant build temperatures. The fluid flux map may also include thermal information from previous layers and surrounding parts of the object to be produced; ¶0026).

Regarding claim 2, Novick teaches The non-transitory machine-readable storage medium of claim 1, wherein the controlling of the thermal characteristic of the layer comprises controlling an energy source (The printed areas may be irradiated, for example, with the fusing lamps, and based on the proper application of irradiation, the printed areas that include the fusing agent may effectively melt before the surrounding un-solidified powder. If the amount of irradiation is not properly controlled, too much of the .

Regarding claim 4, Novick teaches The non-transitory machine-readable storage medium of claim 2, wherein controlling the energy source comprises: 
obtain an energy control value based on the determined object part density and adjust an energy output by the energy source based on the energy control value (The fusing agent flux amount determination module 112 may also determine the fusing agent flux amount 114 based on a first graph (i.e., an empirical model (e.g., Figures 8 and 9 as described herein)) of thermal energy retained with respect to a constant amount of the fusing agent 110 and varying geometry of the object 104; ¶0044).

Regarding claim 5, Novick teaches The non-transitory machine-readable storage medium of claim 4, wherein obtaining the energy control value comprises accessing lookup information that correlates different object part densities to corresponding different energy control values (Referring to Figures 10 and 11, the information from Figures 5-9 may be used to determine the fluid flux map 130 of fluid flux needed per unit area (e.g., the fusing agent flux amount 114) to produce relatively constant build temperatures. For the example of Figures 10 and 11, an increasing fusing agent flux amount 114 from 27% (i.e., contone level 70, and diameter D2) to a fusing agent flux amount 114 of 51 % (i.e., contone level 130, and diameter D20) may be used to produce relatively constant build temperatures as shown in Figure 11, regardless of the variations in the geometry of the three-dimensional objects 700; ¶0057).

Regarding claim 6, Novick teaches The non-transitory machine-readable storage medium of claim 4, wherein obtaining the energy control value comprises computing the energy control value based on the determined object part density (determining the fusing agent flux amount 114 of the fusing agent 110 sufficient to obtain a specified optical density of the at least one of the plurality of printing areas 108; ¶0069).

Regarding claim 7, Novick teaches The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: 
determine respective object part densities of corresponding build regions in the layer of build material (A fusing agent flux amount determination module 112 may determine, based on the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing system, a fusing agent flux amount 114 of the fusing agent 110 sufficient to oversaturate a printing area 116 of the plurality of printing areas 108, for example, by an amount that uses evaporative cooling of the fusing agent 110, to cool the printing area 116 of the plurality of printing areas 108; ¶0030); and
independently control thermal characteristics of the corresponding build regions based on the respective object part densities of the corresponding build regions (a fusing agent flux amount determination module may generate a fluid flux map of fluid flux needed per unit area of an object to be produced by a three dimensional printing system to produce relatively constant build temperatures. The fluid flux map may also include thermal information from previous layers and surrounding parts of the object to be produced; ¶0026).

Regarding claim 8, Novick teaches The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: 
control dispensing of a cooling agent to the build region in the layer of build material based on the determined object part density, to control the thermal characteristic of the layer of build material (A fusing agent flux amount determination module 112 may determine, based on the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing system, a fusing agent flux amount 114 of the fusing agent 110 sufficient to oversaturate a printing area 116 of the plurality of printing areas 108, for example, by an amount that uses evaporative cooling of the fusing agent 110, to cool the printing area 116 of the plurality of printing areas 108; ¶0030).

Regarding claim 9, Novick teaches The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: 
determine respective object part densities of corresponding build regions in the layer of build material (A fusing agent flux amount determination module 112 may determine, based on the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing system, a fusing agent flux amount 114 of the fusing agent 110 sufficient to oversaturate a printing area 116 of the plurality of printing areas 108, for example, by an amount that uses evaporative cooling of the fusing agent 110, to cool the printing area 116 of the plurality of printing areas 108; ¶0030); and 
independently control, based on the respective object part densities, dispensing of respective amounts of a cooling agent to the corresponding build regions of the layer of build material (A fusing agent flux amount determination module 112 may determine, based on the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing system, a fusing agent flux amount 114 of the fusing agent 110 sufficient to oversaturate a printing area 116 of the plurality of printing areas 108, for example, by an amount that uses evaporative cooling of the fusing agent 110, to cool the printing area 116 of the plurality of printing areas 108; ¶0030).

As per claim(s) 10 – 11 and 13, Novick teaches the claimed non-transitory machine-readable storage medium. Therefore, Novick teaches the additive manufacturing machine to carry out the claimed invention.

As per claim(s) 14 – 15, Novick teaches the claimed non-transitory machine-readable storage medium. Therefore, Novick teaches the method to carry out the claimed invention.

Claim Objections
Claim(s) 3 and 12 is/are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Levy et al., (US 20200016822 A1), discloses a method of fabricating a three-dimensional object and system to execute the method including a storage for storing instructions of the method. The method comprises determining the density and controlling thermal properties based on it. The system also includes a controller to activate the energy source and regulate the amount of energy dispensed.
Kemperle et al., (US 20140117575 A1), discloses a three-dimensional printer comprising a controller that determines an amount of fusing agent to be applied to a printing area of the 3D object and controls thermal characteristics of the build material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on thomas.lee@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115